Citation Nr: 0600090	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 decision by the RO in Togus, Maine 
that denied service connection for PTSD.  A personal hearing 
was held before an RO hearing officer in June 2004.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge in October 2005.  

The veteran submitted additional pertinent evidence to the 
Board in October 2005.  As the veteran has waived RO review 
of this evidence, the Board will consider it.  38 C.F.R. 
§ 20.1304(c) (2005).


FINDINGS OF FACT

During service the veteran did not engage in combat with the 
enemy, and it is not shown by credible supporting evidence 
that a stressor, which might lead to PTSD, occurred during 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in September 2002, January 
2003, and October 2003, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an August 
2004 Statement of the Case (SOC).  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
and post-service medical records and examination reports.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)]; a link, established by 
medical evidence, between the veteran's current symptoms and 
an 
in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at June 2004 and October 2005 VA hearings; 
service medical and personnel records; VA medical records; 
medical records from a Vet Center; a private psychological 
evaluation; information from Fort Belvoir; and information 
from the National Personnel Records Center.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that he has PTSD due to a personal 
assault which occurred approximately between January and 
March 1970 while he was stationed at Fort Belvoir, Virginia.  
He asserts that the incident involved both sexual and 
physical assault, and that he does not know the name of the 
perpetrator, who was a cook at Fort Belvoir.  By a January 
2003 written statement and in subsequent testimony, he said 
that during the attack, he was very drunk, and the 
perpetrator punched him in the mouth, and a tooth was 
loosened, cracked, or broken as a result.  He said that he 
was later found by a soldier on guard duty, and was taken by 
military police to receive medical treatment.  He later 
received counseling from a mental health professional, whom 
he only told about the physical aspects of the assault.  The 
doctor told him he would try to obtain a general discharge 
for the veteran, but this did not occur.  After this 
incident, he went to his electronics school, and despite 
failing this course, he was posted to Germany, where he 
remained for the remainder of his active duty service.  He 
stated that he began to drink heavily after this incident.  
He said that the first time he ever told anyone about the 
sexual aspect of the assault was at his November 2002 VA 
examination.

A review of the veteran's service medical records reflects 
that in early January 1970, the veteran was brought to the 
emergency room at DeWitt Army Hospital at Fort Belvoir by 
military police, who reported that the veteran was 
threatening to kill somebody, and did not want to be around 
the people in his barracks because he did not like them.  He 
denied drinking and using drugs.  This treatment note does 
not identify any trauma.  The examiner prescribed Valium.  
The report noted that the veteran would be seen in the mental 
hygiene clinic in the morning.  There are no records of such 
follow-up treatment.  On separation medical examination in 
January 1972, the veteran's psychiatric system was listed as 
normal.  The service medical records are entirely negative 
for psychiatric treatment, and are negative for a diagnosis 
of a psychiatric disorder.  Service medical records are also 
negative for treatment of facial injuries or dental trauma, 
and are negative for treatment of an assault.  

Service personnel records do not include any reports from the 
military police about the alleged incident.  The veteran's 
records show that he received promotions to E-3 in June 1970, 
and to E-4 in September 1970, and that he received a letter 
of appreciation in December 1971 for his "outstanding and 
conscientious ability to be a soldier...."  Multiple attempts 
to obtain additional service and personnel records have been 
unsuccessful.

At a November 2002 VA psychiatric examination, the examiner 
noted that she had reviewed the veteran's claims file and 
service medical records.  Other than seeing a psychiatrist in 
service two or three times, the veteran said he had never 
received any outpatient or inpatient care for mental health 
reasons.  She summarized the veteran's description of the 
alleged in-service assault.  The veteran asserted that he had 
become an alcoholic because of this event.  He reported a 
significant alcohol history, and said he began to drink very 
heavily after separation from service.  The Axis I diagnosis 
was alcoholism.  The examiner indicated that the veteran did 
not display the signs and symptoms of someone suffering from 
PTSD because his sleep was not impaired, he had very little 
problems with panic, and he denied flashbacks, nightmares or 
intrusive thoughts.  She said that the veteran did not 
display symptoms of a mental disorder other than substance 
abuse, and this was unlikely to be due to the single event in 
service.

VA medical records from a Vet Center dated from 2003 to 2004 
reflect that the veteran was diagnosed with PTSD due to 
military sexual trauma.  In February 2003, a counseling 
therapist noted that the veteran's developmental history 
included no information which would provide an alternative 
diagnosis or an etiology other than the military sexual 
trauma he reportedly experienced in service.

A June 2003 private psychological evaluation from W. Paul, 
Ph.D., reflects that the veteran was diagnosed with PTSD and 
rule out alcohol abuse.  Dr. Paul summarized the veteran's 
reported history of sexual abuse in service, and noted that 
the veteran complained of symptoms including insomnia, 
exaggerated startle reactions, and flashbacks.

The medical evidence reflects a difference of opinion as to 
whether the veteran currently has PTSD.  However, even 
assuming that there is a valid diagnosis of PTSD under the 
criteria of DSM-IV, service connection for PTSD also requires 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).  

As to the existence of a stressor, a veteran's assertions of 
non-combat service stressors are not sufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

There is no evidence which corroborates the occurrence of the 
stressor alleged by the veteran.  The Board is unable to find 
that the veteran's alleged service stressor has been verified 
by official service records or other credible supporting 
evidence.

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to attempt 
stressor verification through the service department.  See 38 
C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


